DETAILED ACTION
Election/Restrictions
Applicant’s election of species (2) (said barcode probe comprises an oligonucleotide ligation assay probe, see claim 6), species (3) (hybridizing a barcode probe which is correlated with said disease-causing mutation, see claim 11), species (5) (said disease-causing mutation is present in said nucleic acid molecule, see claim 12), and species (7) (said disease-causing mutation comprises a base substitution, see claim 13) in the reply filed on February 22, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-3 and 6-13 will be examined. 

Specification
The disclosure is objected to because of the following informalities: (1) since case 14/742,027 has been patented, applicant is required to update this information in paragraph [0001] of the specification; (2) PCT/US11/57111 has been published, applicant is required to update this information in paragraph [0067]; and (3) there are several nucleotide sequences having more than 10 nucleotides in pages 24, 25, 27, and 29. However, there is no SEQ ID Nos.  in each page of pages 24, 25, 27, and 29. 
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: (1)“by using sequential hybridization” in step (b) should be “by sequential hybridization”; (2) “said hybridizing” in step (d) should be “said hybridizing a first labeled decoder probe to said first decoder sequence”; and (3) “said hybridizing” in step (f) should be “said hybridizing a second labeled decoder probe to said first decoder sequence”. 
Claim 2 is objected to because of the following informality: “prior to hybridizing said second labeled decoder probe” should be “prior to said hybridizing a second labeled decoder probe to said second decoder sequence”. 
Claim 3 is objected to because of the following informality: “said amplifying comprises rolling circle amplification” should be “the amplifying step is carried out by rolling circle amplification”. 
Claim 7 is objected to because of the following informality: “said amplified nucleic acid molecule or molecules are” should be “said amplified nucleic acid molecule is” in view of step (a) of claim 1. 
Claim 8 is objected to because of the following informality: “the amplified nucleic acid molecule is amplified from an RNA template” should be “the nucleic acid molecule is an RNA template” in view of step (a) of claim 1. 
Claim 9 is objected to because of the following informality: “the amplified nucleic acid molecule comprises DNA” should be “the nucleic acid molecule is DNA” in view of step (a) of claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement 
Claims 1-3 and 6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	
The nature of the invention
The claims are drawn to a method of obtaining sequence information from an individual cell. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  
The Breadth of The Claims
Claims 1-3 and 6-13 encompass a method of obtaining sequence information from an individual cell comprising: (a) amplifying a nucleic acid molecule in situ within a cell, thereby generating an amplified nucleic acid molecule; (b) annealing in situ a padlock probe that is designed to anneal to the amplified nucleic acid molecule, wherein the padlock probe comprises two sequence-specific capturing arms on the 5’ and 3’ end of the probe, wherein the capturing arms are ligatable when each are annealed to the amplified nucleic acid molecule, wherein the padlock probe further comprises a least a first decoder sequence and a second decoder sequence that do not anneal to the amplified nucleic acid molecule and wherein the padlock probe can be identified based upon generating a code from decoding the at least first decoder sequence and the second decoder sequence by using sequential hybridization with fluorescently labeled decoder probes, and identifying the padlock probe by matching the code with a reference code that is assigned for each padlock probe, wherein each padlock probe that hybridizes to a different target nucleic acid sequence has a different reference code; (c) hybridizing a first labeled decoder probe to said first decoder sequence; (d) detecting a signal indicative of said hybridizing; (e) hybridizing a second labeled decoder probe to said second decoder sequence; and (f) detecting a signal indicative of said hybridizing; (g) determining the identity of the padlock probe base upon decoding the fluorescent signals generated thereby generating sequence information regarding said amplified nucleic acid molecule.

Working Examples
The specification teaches examples for (1) Design and Optimization of a Set of Padlock Probes and Hybridization Oligos for Targeted Detection and Quantification of a Subset of Genes; (2) Design and Optimization of a Set of Padlock Probes for Targeted Detection and 
Quantification of BRAF V600E, EGFR T790M and EGFR L858R Mutations; (3) Design and Optimization of a Set of Padlock Probes for Targeted Detection and Quantification of Her2/ERBB2 Amplification and/or Deletion; and (4) Design and Optimization of a Set of Padlock Probes for Targeted Detection and Quantification of Microsatellite Repeat (see pages 21-30). However, the specification provides no working example for obtaining sequence information from an individual cell using the methods recited in claims 1-3 and 6-13. 

The Amount of Direction or Guidance Provided and The State of The Prior Art
Although the specification teaches examples for (1) Design and Optimization of a Set of Padlock Probes and Hybridization Oligos for Targeted Detection and Quantification of a Subset of Genes; (2) Design and Optimization of a Set of Padlock Probes for Targeted Detection and 
Quantification of BRAF V600E, EGFR T790M and EGFR L858R Mutations; (3) Design and Optimization of a Set of Padlock Probes for Targeted Detection and Quantification of Her2/ERBB2 Amplification and/or Deletion; and (4) Design and Optimization of a Set of Padlock Probes for Targeted Detection and Quantification of Microsatellite Repeat (see pages 21-30), the specification does not provide a guidance to show that sequence information from an individual cell can be obtained using the methods recited in claims 1-3 and 6-13. Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner has not found any prior art which is related to obtain sequence information from an individual cell using the methods recited in claims 1-3 and 6-13.

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether sequence information from an individual cell can be obtained using the methods recited in claims 1-3 and 6-13.
The specification teaches that “[T]he methods and compositions presented herein make use of unique barcode probes having decoder sequences to identify multiple nucleic acid targets in a multiplex fashion.  The instant innovations overcome limitations of existing rolony identification methodologies by surprisingly and successfully applying decoding strategies that entail sequential hybridizations of labeled decoder probes to decoder sequences found in immobilized nucleic acids within an individual cell.  Such decoding strategies using decoder sequences have until now been used for decoding of randomly assembled arrays of beads.  Thus, the decoding strategies presented herein are flexible and scalable and can be used to detect and decode thousands of unique amplified nucleic acid species”, “[A]s an example, one or more target nucleic acid species can be amplified, either specifically or non-specifically, to generate an amplified molecule containing many repeats of the amplified nucleic acid in tandem.  In the embodiment shown in FIG. 1, cDNA is generated in situ, using either random hexamers or oligo dT primers or both.  Then the cDNA molecules are amplified using rolling circle amplification (RCA) to generate a ‘DNA ball’ or ‘rolony’.  The amplified nucleic acids can then be hybridized with one or more unique padlock probes with unique molecular barcodes.  When a padlock probe specifically hybridizes to a sequence of interest, the probe is ligated to form, for example, a circularized barcoded padlock probe.  The amplified nucleic acid molecules and/or the hybridized padlock probes are immobilized within the cell using the crosslinking methods described herein, and decoding of the barcode probe takes place by multiple rounds of sequential hybridization.  In the example shown in FIG. 1, decoding takes place via a set of barcode probes having decoder sequences that can be decoded by eight rounds of sequential hybridization with fluorescently labeled oligos and imaging of fluorescent images”, “[T]he methods and compositions make use of hybridization, amplification, washing and detection within individual cells. These methods are performed in situ on isolated cells or in tissue sections that have been prepared according to methodologies known in the art. Methods for permeabilization and fixation of cells and tissue samples are well-known in the art, as exemplified by Cremer et al., The Nucleus: Volume 1: Nuclei and Subnuclear Components, R. Hancock (ed.) 2008; and Larsson et al., Nat. Methods (2010) 7:395-397 and associated supplemental materials, the content of each of which is incorporated herein by reference in its entirety. Any suitable permeabilization and/or fixation technologies can be used for making cells and the target nucleic acid molecules therein available for the amplification and detection methods provided herein” and “[T]he signals generated by fluorescent imaging of one or more probes during decoding, sequencing and other detection methods carried out in situ and can be detected using any suitable imaging and detection technologies which allow for detection of individual amplicons in situ. Suitable imaging technologies are known in the art, as exemplified by Larsson et al., Nat. Methods (2010) 7:395-397 and associated supplemental materials, the entire content of which is incorporated by reference herein in its entirety” (see paragraphs [0044], [0046], [0059] to [0061] of US 2021/0087625 A1, which is US Publication of this instant case), the specification clearly indicates that a cell is required to be permeabilized and fixed at in situ before amplifying a nucleic acid molecule in situ and each of one or more decoder probes hybridized to a padlock probe is labeled with a fluorescent dye.  However, the scope of claim 1 is much broader than scope of the specification because claim 1 does not require that a cell is permeabilized and fixed at in situ before amplifying a nucleic acid molecule in situ and each of one or more decoder probes hybridized to a padlock probe is labeled with a fluorescent dye. Since claim 1 does not require that a cell is permeabilized and fixed at in situ, if the cell is not permeabilized before amplifying a nucleic acid molecule in situ, nucleic acids within the cell is not released from the cell and a polymerase outside of the cell cannot contact with nucleic acids within the cell, it is unpredictable how a nucleic acid molecule in situ within a cell can be amplified such that steps (a) to (g) of claim 1 cannot be performed. Furthermore, since claim 1 does not require that the first decoder probe is complementary to a padlock probe and is labeled with a fluorescent dye and the second decoder probe is complementary to the padlock probe and is labeled with a fluorescent dye, if the first decoder probe is not complementary to the padlock probe and is not labeled with a fluorescent dye and the second decoder probe is not complementary to the padlock probe and is not labeled with a fluorescent dye, it is unpredictable how the identity of the padlock probe can be determined based upon decoding the fluorescent signals generated as recited in step (g) of claim 1. Since each of the first labeled decoder probe not bound to said first decoder sequence and the second labeled decoder probe not bound to said first decoder sequence can produce a signal and claim 1 does not have a washing step between step (c) and step (d) and a washing step between step (e) and step (f) or does not require to separate the first labeled decoder probe not bound to said first decoder sequence from the first labeled decoder probe bound to said first decoder sequence and separate the second labeled decoder probe not bound to said first decoder sequence from the second labeled decoder probe bound to said second decoder sequence, it is unpredictable how detecting a signal in step (d) must indicate hybridizing a first labeled decoder probe to said first decoder sequence and cannot indicate a signal from the first labeled decoder probe not bound to said first decoder sequence, and how detecting a signal in step (f) must indicate hybridizing a second labeled decoder probe to said second decoder sequence and cannot indicate a signal from the second labeled decoder probe not bound to said second decoder sequence.  In addition, since claim 1 does not indicate how the first decoder sequence and the second decoder sequence are decoded by sequential hybridization with fluorescently labeled decoder probes and how to generate a code from decoding the first decoder sequence and the second decoder sequence, and that a code is what kind of code, it is unpredictable how the identity of the padlock probe can be determined based upon decoding the fluorescent signals generated. Since claim 1 does not indicate how to generate a reference code that is assigned for each padlock probe, it is unpredictable how the padlock probe can be identified by matching said code with a reference code that is assigned for each padlock probe. 
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether sequence information from an individual cell can be obtained using the methods recited in claims 1-3 and 6-13.
Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as vague and indefinite. Although the preamble of the claim is directed to a method of obtaining sequence information from an individual cell, since the step (g) is used for generating sequence information regarding said amplified nucleic acid molecule, the preamble and step (g) of the claim do not correspond each other. Please clarify. 
Claim 1 is rejected as vague and indefinite in view of step (b). Since the first part of step (b) only requires annealing in situ one padlock probe that is designed to anneal to the amplified nucleic acid molecule while the second part of step (b) requires each padlock probe that hybridizes to a different target nucleic acid sequence and the word “each” means more than one, the first part and the second part of step (b) do not correspond each other. Please clarify. 
Claim 1 is rejected as vague and indefinite in view of steps (d) and (f). Since step (c) does not require that a first labeled decoder probe has a label which can produce a signal and step (e) does not require that a second labeled decoder probe has a label which can produce a signal, one skill in the art would not understand why a signal indicative of said hybridizing in step (d) and a signal indicative of said hybridizing in step (f) can be generated and detected and the metes and bounds of steps (d) and (f) are unclear. Please clarify. 
Claim 1 recites the limitation “the fluorescent signals generated” in step (g) of the claim.  There is insufficient antecedent basis for this limitation in the claim because there is no phrase “fluorescent signals” before step (g). Please clarify.
Claim 6 recites the limitation “said barcode probe” in the claim.  There is insufficient antecedent basis for this limitation in the claim because there is no phrase “a barcode probe” in claim 1. Please clarify.
Claim 11 is rejected as vague and indefinite because it is unclear that a barcode probe which is correlated with said disease-causing mutation hybridizes to what. Please clarify. 
Claim 12 is rejected as vague and indefinite because it is unclear what is the relationship between a mutation-specific padlock probe in claim 12 and the padlock probe in claim 1 since claim 12 does not indicate that the mutation-specific padlock probe is identical to or different from the padlock probe in claim 1. Please clarify. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-10, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,829,814 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims in this instant application are either anticipated by, or would have been obvious over, the reference claims. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  Although claims 1-3, 7-10, 12, and 13 in this instant application are not identical to claims 1-8 of U.S. Patent No. 10,829,814 B2, claims 1-8 of U.S. Patent No. 10,829,814 B2 are directed to the same subject matter and fall entirely within the scope of claims 1-3, 7-10, 12, and 13 in this instant application.  In other words, claims 1-3, 7-10, 12, and 13 in this instant application are anticipated by claims 1-8 of U.S. Patent No. 10,829,814 B2.

Conclusion
22.	No claim is allowed. 
23.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        May 6, 2022